Citation Nr: 1115109	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-06 740	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for penile injury due to prosthesis implant.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from March 1967 to February 1969.

2.	On March 25, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


